Title: From George Washington to George Washington Parke Custis, 19 December 1796
From: Washington, George
To: Custis, George Washington Parke


                        
                            Dear Washington 
                            Philadelphia 19th Decr 1796
                        
                        I am not certain whether I have written to you since my receipt of your letter
                            of the first instant; for as my private letters are generally dispatched in a hurry,
                            & copies  not often taken, I have nothing to resort to, to refresh my memory: be
                            this however as it may, we are always glad to hear from you, though we do not wish that letter writing should interfere with your more useful and
                            profitable occupations.
                        
                        The pleasure of hearing you were well, in good spirits, & progressing
                            as we could wish, in your studies, was communicated by your letter of the 14th instant to
                            your grand Mamma; but what gave me particular satisfaction, was to find that you were going
                            to commence, or had commenced, a course of reading with Doctr Smith, of such Books as he had
                            chosen for the purpose. the first is very desirable, the other indispensable; for besides
                            the duty enjoined upon you, to be governed by the instructions of your preceptors, whilst
                            your own judgment is locked up in immaturity; you now have a peculiar advantage in the
                            attentions of Doctr Smith to you; who, being a man of learning & taste himself will
                            select such Authors, & Subjects, as will lay the foundation of useful knowledge: let me
                            impress it upon you therefore, again & again, not only to yield implicit obedience
                            to his choice, & instructions in this respect, but to the course of studies also;
                            and that you would pursue both with zeal & steadiness. Light reading (by this I
                            mean books of little importance) may amuse for the moment, but leaves nothing solid behind.
                            The same consequences would follow from inconstancy, or want of steadiness, for ’tis to close
                            application, &  perseverence, men of letters & science are indebted
                            for their knowledge & usefulness; and you are now at that period of life (as I have
                            observed to you in a former letter) when these are to be acquired, or lost forever: but as
                            you are not acquainted with my sentimts on this subject, & know how anxious all
                            your friends are to see you enter upon the grand theatre of life with the advantages of a
                            finished education; a highly cultivated mind; and a proper sense of your duties to God
                            & Man, I shall only add one sentiment more before I close this letter (Which, as I
                            have others to write, will hardly be in time for the Mail)—and that is to pay due respect
                            and obedience to your tutors, & affectionate reverence to the President of the College;
                            whose character merits your highest regards. Let no bad example (for such is to be met with
                            in all Siminaries) have an improper influence upon your conduct. Let this be such, &
                            let it be your pride, to demean yourself in such a manner as to obtain the good will of your
                            superiors, & the love of your fellow students. Adieu—I sincerely wish you well,
                            being your attached and affectionate friend,
                        G. Washington.
                    